Citation Nr: 0214321	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  01-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran may be considered competent for 
Department of Veterans Affairs benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that he was 
not competent for VA purposes to handle disbursement of 
funds.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  VA psychiatric team, including treating physicians and VA 
social workers have expressed medical opinions, based on 
examination of both the veteran and the record, that the 
veteran lacks the capacity to manage his own affairs, 
including disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not competent for VA purposes to manage his 
own affairs, including the disbursement of funds without 
limitation.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.353 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the December 1999 and March 2000 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, and an August 2001 Statement 
of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Fed 
App. 183 (2002).  

Essentially, the veteran contends that he is a very 
responsible, competent individual who is quite capable and 
able to handle his own financial affairs.  He admits that he 
has a drug problem, but he claims he is responsible for his 
own affairs.  

Factual Background

The veteran is service connected for paranoid schizophrenia, 
which has been rated 100 percent disabling since December 
1973.  The medical evidence shows that he has had a long 
history of numerous hospitalizations for psychiatric 
treatment and for drug abuse.  In November 1999, a unanimous 
medical opinion, following long-term treatment, examination 
of the veteran, and review of the records, offered by the 
veteran's VA medical treatment team, consisting of a 
psychiatrist, registered nurse, psychologist and social 
worker, was that the veteran be rated as incompetent to 
handle his finances due to his chronic mental illness 
manifested by auditory hallucinations and habitual use of 
crack cocaine.  In a separate medical statement issued the 
following day, the veteran's treating psychiatrist noted that 
the veteran had a long history of substance dependence, 
including cocaine; that he spent his money to support this 
habit; and that he had shown poor ability to care for himself 
and his family, due to this habit.  Further, the veteran's 
symptoms of psychosis were exacerbated because of his 
noncompliance with his prescribed medications, due to his 
habit.  

In December 1999, the RO proposed to recognize the veteran as 
incompetent based on the definitive findings of incompetency 
by medical personnel, including his treating physician.  The 
veteran was notified of the proposal, by VA letter dated in 
December 1999.  In a March 2000 rating decision, the RO 
determined that he was not competent for VA purposes to 
handle disbursement of funds.  In April 2000, the veteran's 
spouse was appointed his fiduciary.  

A VA field examination was conducted in May 2000 and the 
examiner noted in the report that the veteran, the veteran's 
friend, the veteran's wife, and the veteran's mother-in-law 
were visited.  The veteran's wife acknowledged that the 
veteran was able to handle his funds and that she had turned 
over his benefits for the last two months to him.  She was 
advised of the duties and responsibilities of a VA payee, 
which she claimed she understood and accepted.  The field 
examiner's recommendation was that the veteran receive VA 
benefits under supervised direct payment.  

A VA medical examination to determine competency was 
scheduled for a date in June 2000; however, the veteran was 
unavailable because he was receiving treatment for chronic, 
paranoid schizophrenia and cocaine dependence in a VA medical 
center (VAMC).  While undergoing treatment, he participated 
in group therapy, but was focused on long-term care rather 
than on problems related to his use.  The records note that, 
when he received a disposition other than the one he wanted, 
he impulsively chose to leave the program without checking 
out of the domiciliary, receiving a irregular discharge in 
late June 2000.  

In early August 2000, he was readmitted to the VAMC, where he 
was screened for the drug abuse program, but he was not 
accepted.  His behavior upon hearing of the decision 
following the screening was such that VA police escorted him 
back to the ward.  He was discharged from the VAMC in early 
September 2000.  

Less than a week later, he was seen in the VAMC emergency 
room complaining of hearing voices that told him to kill 
himself and other people, and of seeing shadows.  He related 
that he had been using cocaine, the last time about two days 
before arriving at the emergency room.  He was initially 
accepted into the hospital, but was subsequently found not to 
be an appropriate candidate for the domiciliary .  He was 
referred to a social worker, but the veteran declined.  He 
received VA treatment on an outpatient basis until early 
October 2000, at which time he again was admitted to the VAMC 
with a diagnosis of chronic paranoid schizophrenia and 
cocaine dependence, recent relapse.  

VA outpatient treatment records for October and November 2000 
show that he had returned to the VAMC because he had no where 
to stay and he was complaining that he needed a fiduciary 
because he could not handle his money.  He accepted 
responsibility for mishandling his money and requested the VA 
social worker's help in attaining a fiduciary.  The veteran's 
application for admittance to the VA domiciliary was not 
accepted in early October 2000 because he tested positive for 
cocaine and he was recently put out of the Salvation Army for 
admitting usage of drugs.  He reported that his monthly 
income was $2,298.00 per month, of which his wife gave him 
$700.00 a month to live on, but he had recently spent all his 
allocated money on drugs.  He found temporary shelter at a 
rescue mission and subsequent admission into a halfway house 
and treatment for substance abuse.  

At the veteran's request, a personal hearing was scheduled at 
the RO for a date in August 2002 to be held before a hearing 
officer.  The veteran requested a rescheduling, which was set 
for a date in February 2002.  The veteran subsequently 
canceled his request and indicated he wished to have a 
hearing in Washington, D.C., before a Member of the Board.  
That hearing was scheduled for a date in May 2002; however, 
the veteran did not show, nor did he provide an excuse, 
explanation, or submit a request for a rescheduling of the 
hearing.  

Analysis

The issue of whether a veteran is competent to receive direct 
payment of VA benefits is governed by 38 C.F.R. § 3.353(a), 
which provides that a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment, or hospitalization and the 
holding of incompetency.  See 38 C.F.R. § 3.353(c).  

The Board notes that there is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  See 38 C.F.R. § 3.353(d).  

A finding of competency clearly does not require a 
preponderance of the evidence; the evidence showing 
competency need only be at least in equipoise, at which point 
reasonable doubt is resolved in favor of the claimant.  But 
where the weight of the evidence does not favor a finding of 
competency, or is not in equipoise, then it may be said that 
the preponderance of the evidence supports a finding of 
incompetency.  

With this in mind, a review of the evidence shows that the 
veteran has a long history of psychiatric hospitalizations 
and treatment for drug abuse.  A VA medical team consisting 
of a psychiatrist, psychologist, registered nurse, and social 
worker, following long-term treatment of the veteran 
recommended that he be found incompetent to handle his 
financial affairs.  

The medical evidence shows that the veteran has had numerous 
hospitalizations in just the last few years for a psychosis 
and drug abuse.  Recent VA outpatient treatment records show 
that he has abused his allocated monthly money purchasing 
drugs, leaving him homeless and a temporary resident of a 
half-way house, where he is receiving substance abuse 
treatment.  In statements made by the veteran, and noted in 
his VA outpatient treatment reports for October and November 
2000, he readily admitted he was unable to manage his own 
finances, despite his more recent contentions to the 
contrary.  

More importantly, there is no medical opinion, based on 
examination of the veteran and review of the record, that the 
veteran is competent to handle his financial affairs.  Also, 
the veteran has been scheduled on at least two occasions to 
undergo a VA competency examination.  Each time, he has not 
attended the examination.  The Board notes that the veteran 
bears some responsibility for providing information pertinent 
to his claim, and the duty to assist him in developing facts 
pertinent to that claim is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a 
veteran fails to report for an examination scheduled in 
conjunction with a claim, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655.  

On the other hand, at the time of the previously scheduled VA 
examinations to determine the veteran's competency, he was 
receiving long-term VA care in another VAMC.  Hence, given 
the voluminous medical evidence of record and medical 
opinions offered by the veteran's long-term treating medical 
personnel, as well as the medical reports from those periods 
of hospitalizations, along with the medical progress records, 
containing examinations, diagnoses, and medical opinions, 
sufficient medical evidence is currently available for 
evaluation purposes without remanding the case in order for 
the RO to schedule the veteran for still another VA medical 
evaluation.  

As noted earlier in this decision, unless the medical 
evidence is clear, convincing, and leaves no doubt as to the 
person's incompetency, the RO will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  In making 
the determination, the determination should be based on all 
evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment, or hospitalization and the holding of 
incompetency.  See 38 C.F.R. § 3.353(c).  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

In the veteran's case, all the medical opinions offered 
recommend the veteran be declared incompetent to handle his 
financial affairs and that his finances be handled by a 
fiduciary.  These medical opinions were based on examination 
and long-term treatment of the veteran and review of the 
records.  The VA field examiner, after a visit with the 
veteran, his relatives and friend, recommended supervised 
direct payment of the veteran's benefits.  Significantly, the 
veteran has offered no psychiatric opinion that he is 
competent to manage his own affairs.  In determining 
incompetency, there is a presumption in favor of competency, 
unless a reasonable doubt arises regarding a beneficiary's 
mental capacity to manage his own affairs.  See 38 C.F.R. 
§ 3.353(d).  

In light of the results of multiple psychiatric 
hospitalizations and examinations and the opinions offered by 
those treating medical personnel, including the veteran's VA 
psychiatrist, as to the veteran's inability to manage his own 
affairs, the Board finds that the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency.  Under the circumstances, the Board finds that 
the veteran is incompetent for VA purposes.  In so deciding, 
the Board observes that in determining whether evidence is 
equally balanced such as to entitle a veteran to the benefit 
of the doubt, equal weight is not accorded to each piece of 
material contained in the record; every item does not have 
the same probative value.  The Board's determination of what 
weight to attach to the evidentiary record is more 
qualitative than quantitative.  Further, determinations 
relative to incompetency are to be based on all evidence of 
record, see 38 C.F.R. § 3.353(c), and not on a one-time home 
visit by a field examiner.  

Here the Board finds that the medical opinions against the 
veteran's claim of competency are significantly more 
persuasive than the veteran's own self-serving assertions and 
the opinion offered by the field examiner based solely on a 
one-time home visit with the veteran and family without the 
benefit of having reviewed the veteran's medical records and 
previous psychiatric evaluations.  In so stating, the Board 
emphasizes that the evidence regarding competency does not 
favor a finding of competency and is not in equipoise; 
therefore, there is no reasonable doubt on this matter to be 
resolved in the veteran's favor.  That said, the 
preponderance of the evidence clearly militates against a 
finding of competency.  


ORDER

The veteran is not competent for VA benefit purposes, to 
include management of financial affairs.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

